






Exhibit 10.25


EXECUTION COPY


AGREEMENT REGARDING LINTA EQUITY AWARDS


This Agreement Regarding LINTA Equity Awards (this “Agreement”), dated effective
as of September 23, 2011 (the “Effective Date”), is made by and between Liberty
Interactive Corporation, a Delaware corporation f/k/a Liberty Media Corporation
(the “Company”), and Gregory B. Maffei (the “Executive”).


RECITALS


A.Pursuant to a Contribution Agreement dated as of September 22, 2011, the
Executive Employment Agreement dated as of December 17, 2009 (the “Assigned
Executive Employment Agreement”) between the Executive and the Company, then
known as Liberty Media Corporation, was assigned to, and assumed by, Liberty
Media Corporation, a Delaware corporation then known as Liberty CapStarz, Inc.,
and f/k/a Liberty Splitco, Inc. (“Splitco”). At the time of such assignment,
Splitco was an indirect wholly-owned subsidiary of the Company.


B.On the Effective Date, the Company redeemed (1) all outstanding shares of
Liberty Media Corporation Series A Liberty Capital Common Stock for shares of
Splitco Series A Splitco Capital Common Stock, (2) all outstanding shares of
Liberty Media Corporation Series B Liberty Capital Common Stock for shares of
Splitco Series B Splitco Capital Common Stock, (3) all outstanding shares of
Liberty Media Corporation Series A Liberty Starz Common Stock for shares of
Splitco Series A Splitco Starz Common Stock, and (4) all outstanding shares of
Liberty Media Corporation Series B Liberty Starz Common Stock for shares of
Splitco Series B Splitco Starz Common Stock. The foregoing redemptions and the
resulting separation of Splitco from the Company is referred to in this
Agreement as the “Split-off.”


C.Effective as of the Effective Date, the Assigned Executive Employment
Agreement was amended and restated in its entirety pursuant to an Amended and
Restated Executive Employment Agreement dated as of the Effective Date between
the Executive and Splitco (as amended from time to time, the “Amended and
Restated Employment Agreement”) providing for the Executive to serve as the
President and Chief Executive Officer of Splitco. As of the Effective Date, the
Executive is also the President and Chief Executive Officer of the Company.
While the Company may reimburse Splitco for part of Executive's salary and other
benefits and may directly pay a portion of the Executive's bonus compensation
under the Amended and Restated Employment Agreement in accordance with an
agreement between the Company and Splitco, the Executive, except as otherwise
provided herein, is not directly entitled to the payment of any salary, bonus,
severance or other benefits from the Company, including upon the Executive
ceasing to be the President or Chief Executive Officer of the Company.


D.The Company and the Executive desire to enter into this Agreement to provide
for certain matters, including, without limitation, matters related to equity
awards of the Company held by the Executive that were not converted pursuant to
the Split-off.


NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is mutually acknowledged, the Company and the Executive
agree as follows:


1.
Definitions.



(a)“Affiliate” means any Person Controlling, Controlled by or under common
Control with the Company; and “Control” (including the correlative terms
“Controlling” and “Controlled”) means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise. For the avoidance of doubt, Splitco is not an “Affiliate” of the
Company as of the Effective Date.


(b)“Board” means the Board of Directors of the Company.


(c)“Cause” means: (i) the Executive's willful failure to follow the lawful
instructions of the Board (other than due to Disability); (ii) the commission by
the Executive of any fraud, misappropriation or misconduct that causes
demonstrable material injury to the Company or any Affiliate; (iii) the
Executive's conviction of, or plea of guilty or nolo contendere to, a




--------------------------------------------------------------------------------




felony; or (iv) the Executive's failure to comply in any material respect with
this Agreement or any other agreement between the Executive, on the one hand,
and the Company or any Affiliate, on the other, if such failure results in
demonstrable material injury to the Company or any Affiliate. Notwithstanding
anything contained herein to the contrary, the Executive's employment may not be
terminated for Cause pursuant to clause (i), (ii) or (iv) above unless (A) the
decision is made by a majority of the Board at a Board meeting where the
Executive and his counsel had an opportunity to be heard on at least ten days'
prior written notice; (B) the Company provides the Executive with written notice
of the Board's decision to terminate the Executive's employment for Cause
specifying the particular act(s) or failure(s) to act serving as the basis for
such decision; and (C) if such act or failure to act is capable of being cured,
the Executive fails to cure any such act or failure to act to the reasonable
satisfaction of the Board within ten days after such notice.


For purposes of this Agreement, no act or failure to act, on the part of the
Executive, will be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith and without reasonable belief that the
Executive's action or omission was legal, proper, and in the best interests of
the Company. Any act, or failure to act, based upon authority given pursuant to
a resolution duly adopted by the Board or based upon the advice of counsel for
the Company will be conclusively presumed to be done, or omitted to be done, by
the Executive in good faith and in the best interests of the Company.


(d)“Change in Control” means, with respect to the period following the Effective
Date (i) any merger, consolidation or share exchange to which the Company is a
party as a result of which Persons who are common stockholders of the Company
immediately prior thereto have less than a majority of the combined voting power
of the outstanding capital stock of the surviving corporation ordinarily (and
apart from the rights accruing under special circumstances) having the right to
vote in the election of directors immediately following such merger,
consolidation or share exchange, (ii) the adoption of any plan or proposal for
the liquidation or dissolution of the Company, (iii) any sale, lease, exchange
or other transfer (in one transaction or a series of related transactions) of
all, or substantially all, of the assets of (1) the Company or (2) the Company's
Subsidiaries, taken as a whole, (iv) at any time during any period of two
consecutive years beginning on or after the Effective Date, individuals who at
the beginning of such period were members of the Board (“Original Directors”)
and new directors, if any, whose election or nomination for election to the
Board was recommended or approved by a majority of the Original Directors and
the new directors whose nomination had previously been so approved, cease for
any reason to constitute a majority of the then incumbent members of the Board,
(v) any transaction (or series of related transactions) in which any person (as
such term is defined in Sections 13(d)(3) and 14(d)(2) of the Exchange Act),
corporation or other entity (other than the Company, any of its Subsidiaries,
any employee benefit plan sponsored by the Company or any of its Subsidiaries,
any Exempt Person (as defined in the Company's 2007 Incentive Plan, as in effect
as of the date hereof) or any member of the Malone Group (as defined in Section
4(c)) shall become the “beneficial owner” (as such term is defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing more than 50% of the combined voting power of the then outstanding
securities of the Company ordinarily (and apart from the rights accruing under
special circumstances) having the right to vote in the election of directors
(calculated as provided in Rule 13d-3(d) under the Exchange Act in the case of
rights to acquire the Company's securities) or (vi) a spin-off, split-off,
split-up or other similar event or events (each, a “Spin Transaction”), either
in a single transaction or in a series of related or unrelated transactions
(provided that such related or unrelated transactions occur during a period of
24 consecutive months), pursuant to which assets of the Company or of one or
more of its Subsidiaries having either a fair market value (as determined in the
good faith reasonable judgment of the Board) or book value equal to 40% or more
of the total fair market value or book value of the assets of the Company and
its Subsidiaries (taken as a whole) are directly or indirectly transferred or
distributed by dividend or otherwise, excluding any Spin Transaction in which
(A) the Executive is appointed as the chief executive officer of the separate
publicly-traded entity that is the subject of such Spin Transaction, whether or
not he elects to accept such appointment, and (B) any equity-based awards
previously granted by the Company to the Executive are adjusted in a manner that
(1) preserves the intrinsic value of such option or similar right (or, in the
case of the grant of a new option or similar right, preserves the intrinsic
value of the option or similar right in respect of which such new option or
similar right is granted) and (2) complies with, or is exempt from, Section 409A
of the Code. For the purpose of calculating whether the 40% threshold described
in clause (vi) of the preceding sentence has been reached or exceeded in a
series of two or more transactions, the following calculation will apply:


X    =     40 - P
100 - P


where


X
=    percentage of book or fair market value, as applicable, required to reach
the 40% threshold as of the date of the second or any subsequent transaction;
and

P
=    percentage of book or fair market value, as applicable, disposed of in all
prior spin-off, split-off, split-up or other similar events to which clause (vi)
applies, determined as of the date of each such transaction.





--------------------------------------------------------------------------------




(e)“Code” means the Internal Revenue Code of 1986, as amended.


(f)“Common Stock” means each or any (as the context may require) series of the
Company's common stock.


(g)“Disabled” or “Disability” means the Executive's inability to substantially
perform his duties to the Company due to physical or mental impairment for six
consecutive months and, within 30 days after a notice of termination is given to
the Executive, the Executive has not returned to work. Notwithstanding the
foregoing, the Executive will not be considered Disabled unless the Executive is
also “disabled,” as such term is defined under Section 409A(a)(2)(C) of the
Code.


(h)“Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, or any successor statute or statutes thereto.


(i)“Fundamental Corporate Event” means a corporate event which results in a
change to the number or type of shares of stock subject to an Existing Equity
Award, including a stock dividend, stock split, reverse stock split,
reclassification, recapitalization, reorganization, split-up, spin-off,
combination, share exchange, merger, consolidation or similar corporate event


(j)“Good Reason” means the occurrence of any of the following events:


(i)the failure of the Company to appoint the Executive to, or to permit him to
remain in, the positions set forth in Section 2, if that failure is not cured
within 10 days after written notice;


(ii)the assignment by the Company to the Executive of duties materially
inconsistent with his status as the chief executive officer of a publicly-traded
company or any material diminution in the Executive's duties and/or
responsibilities, reporting obligations, titles or authority, as set forth in
Section 2, if that inconsistency or diminution is not cured within 10 days after
written notice;


(iii)the Company's failure to provide any payments or employee benefits required
to be provided to the Executive and continuation of that failure for 10 days
after written notice;


(iv)any purported termination by the Company of the Executive's employment for
Cause which is not substantially effected pursuant to the procedures described
in Section 1(c);


(v)a Change in Control; provided that the Executive may exercise his right to
terminate his employment for Good Reason pursuant to this Section 1(j)(v) only
during the 30-day period that commences 90 days after the occurrence of such
Change in Control;


(vi)any material breach of the Agreement or any other agreement between the
Executive, on the one hand, and the Company or any Affiliate, on the other, by
the Company or any Affiliate, if not cured within 10 days after written notice;
and/or


(vii)a failure of the Company to have any successor to the Company assume in
writing the Company's obligations under the Agreement, if not cured within 10
days after written notice.
    
Notwithstanding the foregoing, Good Reason will not be deemed to exist unless
the Executive gives the Company notice within 120 days after the occurrence of
the event which the Executive believes constitutes the basis for Good Reason,
specifying the particular act or failure to act which the Executive believes
constitutes the basis for Good Reason.


(k)“Person” means an individual, corporation, limited liability company,
partnership, trust, incorporated or unincorporated association, joint venture or
other entity of any kind.


(l)“Reorganization Agreement” means the Reorganization Agreement dated as of
August 30, 2011 between the Company and Splitco.


(m)“Separation from LINTA” means the Executive's “separation from service” from
the Company, as defined in Treasury Regulation Section 1.409A-1(h).


(n)“Separation from Splitco” means the Executive's “separation from service”
from Splitco, as defined in Treasury Regulation Section 1.409A-1(h).




--------------------------------------------------------------------------------






(o)“Splitco” has the meaning specified in Recital A.


(p)“Subsidiary” means, with respect to any Person, any other Person Controlled
by that Person.


2.Title, Position and Duties.


(a)Title and Reporting. During the Executive's employment with the Company, the
Executive will be employed as the Company's President and Chief Executive
Officer, and he will report solely and directly to the Board. All other
employees of the Company and its Affiliates (other than the Chairman of the
Board, if the Chairman of the Board is an employee of the Company) will report
to the Executive or his designees.


(b)Board Position. Immediately following the Effective Date, the Executive will
continue to serve as a member of the Board and, so long as there is an Executive
Committee of the Board, will be entitled to serve on such committee for so long
as the Executive serves on the Board. Throughout Executive's employment with the
Company through and including December 31, 2014, the Company will nominate and
recommend to the stockholders of the Company that the Executive be elected to
the Board at each of the Company's annual meetings occurring prior to December
31, 2014.


(c)Duties. In his capacity as President and Chief Executive Officer, the
Executive will perform such duties as are consistent with his title and position
as President and Chief Executive Officer of a publicly-traded company, it being
acknowledged that the duties performed by the Executive, and the level of
management authority and responsibility that the Executive had, as of the
Effective Date are consistent with his title and position. No other employee of
the Company will have authority or responsibilities that are equal to or greater
than those of the Executive (other than the Chairman of the Board, if the
Chairman of the Board is an employee of the Company). Notwithstanding the
foregoing, the Executive will not be required to perform any duties or
responsibilities which would be likely to result in non-compliance with, or a
violation of, any applicable law or regulation.


(d)Time and Effort. The Executive will devote his efforts and abilities to the
performance of his duties to the Company; provided that he will, to the extent
the same does not substantially interfere with the performance of his duties
hereunder, be permitted to: (i) serve on corporate and civic boards and
committees; (ii) deliver lectures, fulfill speaking engagements or teach at
educational institutions; and (iii) manage personal and family investments;
provided further, that notwithstanding anything contained herein to the
contrary, the Executive is permitted to continue in the employ and service of
Splitco and its Subsidiaries and the Executive's devotion of his business and
other time to such employment and service shall not in any way be deemed to
breach this Agreement or any other agreement between the Executive and the
Company or any Affiliate or to interfere with the performance of his duties
hereunder. It is expressly understood and agreed that the continued conduct by
the Executive of such activities, as listed on Appendix A, will not be deemed to
interfere with the performance of the Executive's responsibilities hereunder.


3.Salary, Bonus, Benefits, Expenses and Equity Grants.
 
(a)Salary. The Executive is not entitled to any base salary from the Company.


(b)Bonus. The Executive is not entitled to any bonus from the Company. To the
extent the Company directly pays any part of the Executive's bonus compensation
under the Amended and Restated Employment Agreement, such portion paid with
respect to services performed in any calendar year will be paid prior to March
15th of the year following the year to which such service relates.


(c)Benefits; Vacation; Perquisites. The Executive is not entitled to any
benefits, paid vacation and/or paid time off or any perquisites or other
personal benefits from the Company; provided, however, that the Company hereby
consents to any vacation and other time off taken by the Executive that
corresponds with vacation and other time off taken by the Executive with
Splitco.


(d)Business Expenses. The Company will promptly pay or reimburse the Executive
for reasonable expenses incurred in connection with the Executive's employment
and/or other service with the Company in accordance with the Company's standard
policies and practices as in effect from time to time or, alternatively, will
arrange for Splitco to reimburse the Executive for such expenses (provided that
the Company shall remain liable for the same to the extent not reimbursed by
Splitco).


(e)Code Section 409A Timing of Reimbursements. All reimbursements under this
Agreement, including




--------------------------------------------------------------------------------




without limitation Section 3(d), will be made as soon as practicable following
submission of a reimbursement request, but no later than the end of the year
following the year during which the underlying expense was incurred (or as may
be later provided in Section 10(g)). Additionally, reimbursements or in-kind
benefits made or provided to the Executive during any taxable year will not
affect the expenses eligible for reimbursement or in-kind benefits provided in
any other taxable year and no such reimbursements or in-kind benefits will be
subject to liquidation or exchange for another benefit.


(f)Equity Grants. On December 17, 2009, the Company granted to the Executive
options to acquire 8,743,000 shares of Liberty Media Corporation Series A
Liberty Interactive common stock (the “Original LINTA Options”). Except as
otherwise provided in this Section or in Section 4 or Section 5, subject to the
Executive's continued employment with any of Splitco, any other Qualifying
Subsidiary (as defined in the Reorganization Agreement) or any of their
respective Subsidiaries (as defined in the Reorganization Agreement), or the
Company or its Affiliates, 50% of the Original LINTA Options will vest on
December 17, 2013, and the remaining 50% of the Original LINTA Options will vest
on December 17, 2014. Upon the occurrence of a Change in Control prior to the
Executive's Separation from LINTA, (A) any outstanding unvested portion of the
Original LINTA Options, (B) any other restricted stock, options and other equity
or equity derivatives held by the Executive as of the Effective Date that were
issued or granted to the Executive by the Company or which as of the Effective
Date are in respect of Common Stock, other than any such awards that were
converted into Splitco awards pursuant to the Split-off (the awards described in
clauses (A) and (B) hereof, the “Existing LINTA Equity Awards” and any Existing
LINTA Equity Award that is an option or similar equity derivative, an “Existing
LINTA Option Award”) and that are outstanding and unvested at the time of such
Change in Control, and (C) any restricted stock, options or other equity or
equity derivatives that are issued after the Effective Date to the Executive by
the Company or any of its Affiliates pursuant to a Fundamental Corporate Event
in full or partial replacement of, as an adjustment to, or otherwise with
respect to, any Existing LINTA Equity Awards (the awards described in the
preceding clauses (A), (B) and (C) being referred to herein as the “LINTA Equity
Awards”) and that are outstanding and unvested at the time of such Change in
Control will immediately vest in full and, with respect to any outstanding LINTA
Equity Award that is an option or similar equity derivative (“LINTA Option
Award”) such LINTA Option Award will be exercisable throughout the remainder of
the full original term of the LINTA Option Award (determined without reference
to any provision in such LINTA Option Award that reduces the exercisability of
such LINTA Option Award upon the Executive's termination of employment with the
Company or any of its Affiliates but otherwise in accordance with the terms and
conditions applicable to such LINTA Option Award). Notwithstanding the
foregoing, any LINTA Equity Award issued or granted to the Executive after the
Effective Date by any Affiliate of the Company that is the subject of a Spin
Transaction for which the Executive is appointed to serve as Chief Executive
Officer after such Spin Transaction will not so vest and be exercisable, and any
such LINTA Equity Award will be subject to provisions governing the vesting and
exercise of such LINTA Equity Award upon termination of the Executive's
employment by such Affiliate or upon a change in control of such Affiliate that
are at least as favorable to the Executive in all material respects as those
included in this Agreement, with such changes as may be appropriate to reflect
the fact of his employment by such Affiliate. Notwithstanding the foregoing, in
the event that any such LINTA Equity Award is subject to (and otherwise not
exempt from) Section 409A of the Code, then such LINTA Equity Award will only
vest in full if (X) such Change in Control would also be an event described in
Section 409A(a)(2)(A)(v) of the Code or (Y) such vesting would not otherwise
subject the Executive to any tax, interest or penalty imposed under Section 409A
of the Code (or any regulation promulgated thereunder). For the avoidance of
doubt, the term “LINTA Equity Award” does not include any “Equity Award” as
defined in the Amended and Restated Employment Agreement.


(g)Amendments to Option Agreements for Original LINTA Options. A portion of the
Original LINTA Options were granted to the Executive pursuant to the Liberty
Media Corporation 2000 Incentive Plan (As Amended and Restated Effective
February 22, 2007) and are governed by a Non-Qualified Stock Option Agreement
dated as of December 17, 2009 between the Company and the Executive (the “2009
Option Agreement (2000 Plan)”). The rest of the Original LINTA Options were
granted to the Executive pursuant to the Liberty Media Corporation 2007
Incentive Plan, and are governed by a Non-Qualified Stock Option Agreement dated
as of December 17, 2009 between the Company and the Executive (the “2009 Option
Agreement (2007 Plan)”). From and after the Effective Date, each of the 2009
Option Agreement (2000 Plan) and the 2009 Option Agreement (2007 Plan) is hereby
deemed amended with respect to the Original LINTA Options to the extent
necessary to reflect the terms and conditions of this Agreement. As of the date
this Agreement was signed, the Company and the Executive were negotiating forms
of amended and restated option agreements with respect to the Original LINTA
Options that include the amendments to such options effected pursuant to this
Agreement. Pending the execution of such amended and restated option agreements,
the terms of this Agreement will control with respect to the Original LINTA
Options to the extent there is an inconsistency between this Agreement and the
2009 Option Agreement (2000 Plan) or the 2009 Option Agreement (2007 Plan), as
applicable.


4.Separation from LINTA.


(a)Separation from LINTA Due to Death. In the event of the Executive's death,
and notwithstanding any provision to the contrary contained herein, in any
equity plan, grant agreement or any other document relating to a LINTA




--------------------------------------------------------------------------------




Equity Award, all outstanding, unvested LINTA Equity Awards will vest in full
and any outstanding LINTA Option Award will be exercisable throughout the
remainder of the full original term of the LINTA Option Award (determined
without reference to any provision in such LINTA Option Award that reduces the
exercisability of such LINTA Option Award upon the Executive's termination of
employment with the Company or any of its Affiliates but otherwise in accordance
with the terms and conditions applicable to such LINTA Option Award). In such an
event, the Executive's estate shall also be entitled to receive a lump sum
payment of any unpaid expense reimbursement and any amounts required by law to
be paid to the Executive.


(b)Separation from LINTA Due to the Executive's Disability. Upon 30 days' prior
written notice to the Executive, the Company may terminate the Executive's
employment due to Disability. Upon the Executive's Separation from LINTA due to
Disability, and notwithstanding any provision to the contrary contained herein,
in any equity plan, grant agreement or any other document relating to a LINTA
Equity Award, all outstanding, unvested LINTA Equity Awards will vest in full
and any outstanding LINTA Option Award will be exercisable throughout the
remainder of the full original term of the LINTA Option Award (determined
without reference to any provision in such LINTA Option Award that reduces the
exercisability of such LINTA Option Award upon the Executive's termination of
employment with the Company or any of its Affiliates but otherwise in accordance
with the terms and conditions applicable to such LINTA Option Award). In such an
event, the Executive shall also be entitled to receive a lump sum payment of any
unpaid expense reimbursement and any amounts required by law to be paid to the
Executive.


(c)Separation from LINTA by LINTA Without Cause or by the Executive for Good
Reason.


(i)The Company may terminate the Executive's employment without Cause, which
shall require 30 days' prior written notice to the Executive. The Executive may
terminate his employment with the Company for Good Reason upon 30 days' prior
written notice to the Company. Upon such a Separation from LINTA,
notwithstanding any provision to the contrary herein (other than Section
4(c)(ii), Section 4(c)(iii) and Section 5) or in any equity plan, grant
agreement or other document relating to a LINTA Equity Award, all of the
outstanding, unvested Original LINTA Options and all other outstanding, unvested
LINTA Equity Awards will vest in a percentage equal to a fraction the numerator
of which is the total combined number of days the Executive was employed by
Splitco, any Qualifying Subsidiary (as defined in the Reorganization Agreement),
any of their respective Subsidiaries (as defined in the Reorganization
Agreement), the Company or its Affiliates (without duplication) during the
vesting period associated with such LINTA Equity Award to and including the date
of the Executive's Separation from LINTA plus 548, and the denominator of which
is the entire vesting term of such LINTA Equity Award (in days). The foregoing
will not apply to the Existing LINTA Equity Awards if the Executive makes a
“Vesting Continuation Election” for such awards as described in Section
4(c)(ii). Upon the Executive's Separation from LINTA pursuant to this Section
4(c)(i), the Executive shall also be entitled to receive a lump sum payment of
any unpaid expense reimbursement and any amounts required by law to be paid to
the Executive.


(ii)If at the time of the Executive's Separation from LINTA pursuant to Section
4(c)(i), the Executive continues to be employed following such Separation by
Splitco, any Qualifying Subsidiary (as defined in the Reorganization Agreement)
or any of their respective Subsidiaries (as defined in the Reorganization
Agreement), the Executive may elect to have all, but not less than all, of the
outstanding, unvested Existing LINTA Equity Awards continue to vest as described
below in Section 5. Such election (a “Vesting Continuation Election”) shall be
made if at all by giving written notice to the Company within 60 days following
the date of the Executive's Separation from LINTA pursuant to Section 4(c)(i).
If the Executive makes a Vesting Continuation Election, vesting of the
outstanding, unvested Existing LINTA Equity Awards following the Executive's
Separation from LINTA shall be governed by Section 5.


(iii)Notwithstanding Sections 4(c)(i) and (ii), if (A) the members of the Malone
Group (as defined below) cease to beneficially own (within the meaning of Rule
13d-3 under the Exchange Act), directly or indirectly, securities of the Company
representing at least 20% of the combined voting power of the then outstanding
securities of the Company ordinarily (and apart from rights accruing under
special circumstances) having the right to vote in the election of directors
(such percentage to be calculated as provided in Rule 13d-3(d) under the
Exchange Act in the case of rights to acquire the Company's securities) and (B)
within the period beginning 90 days before and ending 210 days after the date
the condition prescribed in the foregoing clause (A) is satisfied (the “Malone
Termination Period”), the Executive's Separation from LINTA shall occur pursuant
to Section 4(c)(i), then all of the outstanding, unvested Original LINTA Options
and all other outstanding, unvested LINTA Equity Awards will vest in full. The
“Malone Group” means John C. Malone, his spouse, his children and other lineal
descendents or any trust, foundation or other Person established by a member of
the Malone Group for the benefit of one or more members of the Malone Group or
for a charitable purpose. Subject to Section 4(d) and Section 4(e), any vested
LINTA Option Awards, including without limitation any LINTA Option Award that
vested pursuant to this Section 4(c), will remain




--------------------------------------------------------------------------------




exercisable throughout the remainder of the full original term of the LINTA
Option Award (determined without reference to any provision in such LINTA Option
Award that reduces the exercisability of such LINTA Option Award upon an
individual's termination of employment with the Company or any of its Affiliates
but otherwise in accordance with the terms and conditions applicable to such
LINTA Option Award).


(d)Termination For Cause. Subject to the provisions of Section 1(c), the Company
may terminate the Executive's employment for Cause. Upon such Separation from
LINTA, all unvested LINTA Equity Awards will be forfeited and all vested,
unexercised LINTA Equity Awards that are options or similar rights will cease to
be exercisable 90 days after the Separation from LINTA date (but in no event
after the stated term of such option or similar right has expired); provided,
that if a Separation from LINTA for Cause occurs after December 31, 2014, any
vested, unexercised Original LINTA Options will remain exercisable throughout
the remainder of the full original term of such Original LINTA Options
(determined without reference to any provision in such option that reduces the
exercisability of such option upon an individual's termination of employment
with the Company or any of its Affiliates but otherwise in accordance with the
terms and conditions applicable to such option); provided further that if such
Separation from LINTA occurs after a Change in Control has occurred, all vested
LINTA Option Awards outstanding at the time of such Separation from LINTA that,
pursuant to such Change in Control, previously became exercisable throughout the
remainder of the full original term of such options will remain exercisable
throughout the remainder of the full original term of such options (determined
without regard to any provision in such LINTA Option Award that reduces the
exercisability of such LINTA Option Award upon the individual's termination of
employment but otherwise in accordance with the terms and conditions applicable
to such LINTA Option Award). Upon the Executive's separation from LINTA pursuant
to this Section 4(d), the Executive shall also be entitled to receive a lump sum
payment of any unpaid expense reimbursement and any amounts required by law to
be paid to the Executive.


(e)Termination Without Good Reason. Upon 30 days' prior written notice to the
Company, the Executive will have the right to terminate his employment with the
Company without Good Reason or any reason at all. Upon such Separation from
LINTA, all outstanding, unvested LINTA Equity Awards will be forfeited and all
outstanding, vested, unexercised LINTA Equity Awards that are options or similar
rights will cease to be exercisable 90 days after the Separation from LINTA date
(but in no event after the stated term of such option or similar right has
expired); provided, that if a Separation from LINTA without Good Reason occurs
after December 31, 2014, any outstanding, vested, unexercised Original LINTA
Options will remain exercisable throughout the remainder of the full original
term of such Original LINTA Options (determined without reference to any
provision in such option that reduces the exercisability of such option upon an
individual's termination of employment with the Company or any of its Affiliates
but otherwise in accordance with the terms and conditions applicable to such
option); provided further that if such Separation from LINTA occurs after a
Change in Control has occurred, all vested LINTA Option Awards outstanding at
the time of such Separation from LINTA that, pursuant to such Change in Control,
previously became exercisable throughout the remainder of the full original term
of such options will remain exercisable throughout the remainder of the full
original term of such options (determined without regard to any provision in
such LINTA Option Award that reduces the exercisability of such LINTA Option
Award upon the individual's termination of employment but otherwise in
accordance with the terms and conditions applicable to such LINTA Option Award).
Upon the Executive's Separation from LINTA pursuant to this Section 4(e), the
Executive shall also be entitled to receive a lump sum payment of any unpaid
expense reimbursement and any amounts required by law to be paid to the
Executive.


5.Vesting Continuation Election. Notwithstanding anything contained herein or
any equity plan, grant agreement or other document relating to an Existing LINTA
Equity Award to the contrary, the provisions of this Section 5 will apply to the
Existing LINTA Equity Awards if (i) the Executive's Separation from LINTA occurs
pursuant to Section 4(c)(i) and a Change in Control did not occur prior to such
Separation from LINTA, (ii) Section 4(c)(iii) is not applicable, (iii) the
Executive timely makes a Vesting Continuation Election and (iv) the Executive is
employed by Splitco, any Qualifying Subsidiary (as defined in the Reorganization
Agreement) or any of their respective Subsidiaries (as defined in the
Reorganization Agreement) immediately following such Separation from LINTA.


(a)General Vesting. Except as otherwise provided below in this Section 5,
subject to the Executive's continued employment with any of Splitco, any
Qualifying Subsidiary (as defined in the Reorganization Agreement) or any of
their respective Subsidiaries (as defined in the Reorganization Agreement), (i)
50% of the Original LINTA Options will vest on December 17, 2013, (ii) the
remaining 50% of the Original LINTA Options will vest on December 17, 2014 and
(iii) all other Existing LINTA Equity Awards will vest and become exercisable in
accordance with the vesting schedule set forth in the applicable equity award
agreements.


(b)Termination with Splitco by reason of Death or Disability. Upon the
Executive's Separation from Splitco by reason of his death or due to his
disability in accordance with Section 5(a) or Section 5(b) of the Amended and
Restated Employment Agreement, and notwithstanding any provision to the contrary
contained herein, in any equity plan, grant




--------------------------------------------------------------------------------




agreement or any other document relating to an Existing LINTA Equity Award, all
outstanding, unvested Existing LINTA Equity Awards will vest in full and any
outstanding Existing LINTA Option Award will be exercisable throughout the
remainder of the full original term of the Existing LINTA Option Award
(determined without reference to any provision in such award that reduces the
exercisability of such award upon the Executive's termination of employment but
otherwise in accordance with the terms and conditions applicable to such
Existing LINTA Option Award).


(c)Termination by Splitco Without Cause or by the Executive for Good Reason. If
the Executive's Separation from Splitco occurs pursuant to Section 5(c) of the
Amended and Restated Employment Agreement (Termination by Splitco without Cause
or by the Executive for Good Reason), then upon such Separation from Splitco and
notwithstanding any provision to the contrary herein or in any equity plan,
grant agreement or other document relating to an Existing LINTA Equity Award,
all of the outstanding, unvested Existing LINTA Option Awards and all other
outstanding, unvested Existing LINTA Equity Awards will vest in a percentage
equal to a fraction the numerator of which is the total combined number of days
the Executive was employed by Splitco, any Qualifying Subsidiary (as defined in
the Reorganization Agreement), any of their respective Subsidiaries (as defined
in the Reorganization Agreement), the Company or its Affiliates (without
duplication) during the vesting period associated with such Existing LINTA
Equity Award to and including the date of the Executive's Separation from
Splitco plus 548, and the denominator of which is the entire vesting term of
such Existing LINTA Equity Award (in days). Notwithstanding the foregoing, if
(i) the members of the Malone Group cease to beneficially own (within the
meaning of Rule 13d-3 under the Exchange Act), directly or indirectly,
securities of Splitco representing at least 20% of the combined voting power of
the then outstanding securities of Splitco ordinarily (and apart from rights
accruing under special circumstances) having the right to vote in the election
of directors (such percentage to be calculated as provided in Rule 13d-3(d)
under the Exchange Act in the case of rights to acquire Splitco's securities)
and (ii) within the period beginning 90 days before and ending 210 days after
the date the condition prescribed in the foregoing clause (i) is satisfied (the
“Malone Splitco Termination Period”), the Executive's Separation from Splitco
pursuant to Section 5(c) of the Amended and Restated Employment Agreement shall
occur, then all of the outstanding, unvested Existing LINTA Option Awards and
any other outstanding, unvested Existing LINTA Equity Awards will vest in full.
Subject to Section 5(d) and Section 5(e), any vested Existing LINTA Option
Awards, including without limitation any Existing LINTA Option Awards that
vested pursuant to this Section 5(c) will remain exercisable throughout the
remainder of the full original term of such award (determined without reference
to any provision in such award that reduces the exercisability of such award
upon an individual's termination of employment but otherwise in accordance with
the terms and conditions applicable to such award).


(d)Termination For Cause. If the Executive's Separation from Splitco occurs
pursuant to Section 5(d) of the Amended and Restated Employment Agreement
(Termination for Cause), then upon such Separation from Splitco all unvested
Existing LINTA Equity Awards will be forfeited and all outstanding, vested,
unexercised Existing LINTA Equity Awards will cease to be exercisable 90 days
after the Separation from Splitco date (but in no event after the stated term of
such option or similar right has expired); provided, that if such a Separation
from Splitco occurs after December 31, 2014, any outstanding, vested,
unexercised Original LINTA Options will remain exercisable throughout the
remainder of the full original term of such Original LINTA Options (determined
without reference to any provision in such option that reduces the
exercisability of such option upon an individual's termination of employment but
otherwise in accordance with the terms and conditions applicable to such
option); provided further that if such Separation from Splitco occurs after a
Change in Control has occurred, all vested Existing LINTA Option Awards
outstanding at the time of such Separation from Splitco that, pursuant to such
Change in Control, previously became exercisable throughout the remainder of the
full original term of such options will remain exercisable throughout the
remainder of the full original term of such options (determined without regard
to any provision in such Existing LINTA Option Award that reduces the
exercisability of such Existing LINTA Option Award upon the individual's
termination of employment but otherwise in accordance with the terms and
conditions applicable to such Existing LINTA Option Award).


(e)Termination Without Good Reason. If the Executive's Separation from Splitco
occurs pursuant to Section 5(e) of the Amended and Restated Employment Agreement
(Termination without Good Reason), then upon such Separation from Splitco all
unvested Existing LINTA Equity Awards will be forfeited and all outstanding,
vested, unexercised Existing LINTA Equity Awards will cease to be exercisable 90
days after the Separation from Splitco date (but in no event after the stated
term of such option or similar right has expired); provided, that if such a
Separation from Splitco occurs after December 31, 2014, any outstanding, vested,
unexercised Original LINTA Options will remain exercisable throughout the
remainder of the full original term of such Original LINTA Options (determined
without reference to any provision in such option that reduces the
exercisability of such option upon an individual's termination of employment but
otherwise in accordance with the terms and conditions applicable to such
option); provided further that if such Separation from Splitco occurs after a
Change in Control has occurred, all vested Existing LINTA Option Awards
outstanding at the time of such Separation from Splitco that, pursuant to such
Change in Control, previously became exercisable throughout the remainder of the
full original term of such options will remain exercisable throughout the
remainder of the full original term of such options (determined without regard
to any provision in such Existing LINTA Option Award that reduces the
exercisability of such Existing LINTA Option Award




--------------------------------------------------------------------------------




upon the individual's termination of employment but otherwise in accordance with
the terms and conditions applicable to such Existing LINTA Option Award).


(f)Change in Control. Upon the occurrence of a Change in Control prior to the
Executive's Separation from Splitco, any outstanding and unvested portion of the
Original LINTA Options and any other outstanding and unvested Existing LINTA
Equity Awards will immediately vest in full and, with respect to any outstanding
Existing LINTA Option Award, such Existing LINTA Option Award will be
exercisable throughout the remainder of the full original term of the Existing
LINTA Option Award (determined without reference to any provision in such
Existing LINTA Option Award that reduces the exercisability of such Existing
LINTA Option Award upon the Executive's termination of employment but otherwise
in accordance with the terms and conditions applicable to such Existing LINTA
Option Award).


6.Provisions Related to Termination.


(a)Specified Employee. Notwithstanding any other provision of this Agreement, if
(i) the Executive is to receive payments or benefits under Section 4 or Section
5 of this Agreement by reason of his separation from service (as such term is
defined in Section 409A of the Code) other than as a result of his death, (ii)
the Executive is a “specified employee” within the meaning of Section 409A of
the Code for the period in which the payment or benefits would otherwise
commence, and (iii) such payment or benefit would otherwise subject the
Executive to any tax, interest or penalty imposed under Section 409A of the Code
(or any regulation promulgated thereunder) if the payment or benefit were to
commence within six months after a termination of the Executive's employment,
then such benefit required under Section 4 or Section 5 will instead be paid as
provided in this Section 6(a). Such benefits which would have otherwise been
required to be made over such six month period will be paid, without interest,
to the Executive in one lump sum payment or otherwise provided to the Executive
on the first business day that is six months and one day after the Executive's
separation from service. Thereafter, the payments and benefits will continue, if
applicable, for the relevant period set forth above. For purposes of this
Agreement, all references to “Separation,” “termination of employment” and other
similar language will be deemed to refer to the Executive's “separation from
service” with the applicable service recipient as defined in Treasury Regulation
Section 1.409A-1(h), including, without limitation, the default presumptions
thereof.


(b)Full Settlement; No Mitigation. The Company's obligation to perform its
obligations hereunder will not be affected by any set-off, counterclaim,
recoupment, defense or other claim, right or action which the Company or any
Affiliate may have against the Executive. In no event will the Executive be
obligated to seek other employment or take any other action by way of mitigation
of any benefits owed to the Executive under any of the provisions of this
Agreement.


(c)Non-exclusivity of Rights. Nothing in this Agreement will prevent or limit
the Executive's continuing or future participation in any employee benefit plan,
program, policy or practice provided by the Company or an Affiliate and for
which the Executive may qualify, except as specifically provided herein. Amounts
which are vested benefits or which the Executive is otherwise entitled to
receive under any plan, policy, practice or program of the Company or an
Affiliate at or subsequent to a termination of employment from the Company will
be payable in accordance with such plan, policy, practice or program, except as
explicitly modified by this Agreement.


7.Confidential Information. The Executive will not, during or after his
employment with the Company, without the prior express written consent of the
Company, directly or indirectly use or divulge, disclose or make available or
accessible any Confidential Information (as defined below) to any person, firm,
partnership, corporation, trust or any other entity or third party (other than
when required to do so in good faith to perform the Executive's duties and
responsibilities under this Agreement or when (i) required to do so by a lawful
order of a court of competent jurisdiction, any governmental authority or
agency, or any recognized subpoena power, or (ii) necessary to prosecute the
Executive's rights against the Company or its Affiliates or to defend himself
against any allegations). The Executive will also proffer to the Company, no
later than the effective date of any termination of the Executive's engagement
with the Company for any reason, and without retaining any copies, notes or
excerpts thereof, all memoranda, computer disks or other media, computer
programs, diaries, notes, records, data, customer or client lists, marketing
plans and strategies, and any other documents consisting of or containing
Confidential Information that are in the Executive's actual or constructive
possession or which are subject to the Executive's control at such time. For
purposes of this Agreement, “Confidential Information” will mean all information
respecting the business and activities of the Company or any Affiliate of the
Company, including, without limitation, the clients, customers, suppliers,
employees, consultants, computer or other files, projects, products, computer
disks or other media, computer hardware or computer software programs, marketing
plans, financial information, methodologies, know-how, processes, practices,
approaches, projections, forecasts, formats, systems, trade secrets, data
gathering methods and/or strategies of the Company or any Affiliate of the
Company. Notwithstanding the immediately preceding sentence, Confidential
Information will not include any information that is, or becomes, generally
available to the public (unless such availability occurs as a result of the
Executive's breach of any of his obligations under this Section). If the
Executive is in breach of any of the provisions of this Section 7, or if




--------------------------------------------------------------------------------




any such breach is threatened by the Executive, in addition to and without
limiting or waiving any other rights or remedies available to the Company at law
or in equity, the Company shall be entitled to immediate injunctive relief in
any court, domestic or foreign, having the capacity to grant such relief,
without the necessity of posting a bond, to restrain any such breach or
threatened breach and to enforce the provisions of this Section 7. The Executive
agrees that there is no adequate remedy at law for any such breach or threatened
breach and, if any action or proceeding is brought seeking injunctive relief,
the Executive will not use as a defense thereto that there is an adequate remedy
at law.


8.Successors and Assigns. This Agreement will bind and inure to the benefit of
and be enforceable by the Executive, the Company, the Executive's and the
Company's respective successors and assigns and the Executive's estate, heirs
and legal representatives (as applicable). The Company will require any
successor to all or substantially all of its business and/or assets, whether
direct or indirect, by purchase, merger, consolidation, acquisition of stock,
or, by an agreement in form and substance reasonably satisfactory to the
Executive, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent as the Company would be required to perform if no
such succession had taken place.


9.Notices. Any notice provided for in this Agreement must be in writing and must
be either personally delivered, mailed by first class mail (postage prepaid and
return receipt requested) or sent by reputable overnight courier service
(charges prepaid) to the recipient at the address below indicated:


To the Company:
Liberty Interactive Corporation

12300 Liberty Boulevard
Englewood, CO 80112
Attention: Chairman of the Board


With a copy to the Company's
counsel at:                Liberty Interactive Corporation
12300 Liberty Boulevard
Englewood, CO 80112
Attention: Legal Department

To the Executive:
at the address listed in the Company's personnel records



With a copy to the Executive's    
counsel at:
Dechert LLP

1095 Avenue of the Americas
New York, NY 10036-6797
Attention: Stephen W. Skonieczny, Esq.
Telephone: (212) 698-3524
Facsimile: (212) 314-0024


10.
General Provisions.



(a)Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will (except
as otherwise expressly provided herein) be reformed, construed and enforced in
such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.


(b)Entire Agreement. This Agreement, together with any agreement evidencing the
grant of a LINTA Equity Award, contains the entire agreement between the parties
concerning the subject matter hereof and supersedes all prior agreements,
understandings, discussions, negotiations and undertakings, whether written or
oral, between the parties with respect thereto, including without limitation any
non-binding term sheets addressing potential provisions of this agreement. The
Executive acknowledges and agrees that the Executive Employment Agreement dated
as of December 17, 2009 between the Company and the Executive is no longer in
effect and that the Company has no further obligations under such agreement.
Without limiting the foregoing, the Executive acknowledges that the Split-off
and the transfer of Executive's employment to Splitco did not constitute a
Change in Control under such agreement or otherwise give rise to any rights of
the Executive under such agreement.


(c)No Strict Construction; headings. The language used in this Agreement will be
deemed to be the language




--------------------------------------------------------------------------------




chosen by the parties hereto to express their mutual intent, and no rule of
strict construction will be applied against any party. The headings of the
sections contained in this Agreement are for convenience only and will not be
deemed to control or affect the meaning or construction of any provision of this
Agreement.


(d)Counterparts. This Agreement may be executed and delivered in separate
counterparts (including by means of facsimile), each of which is deemed to be an
original and all of which taken together constitute one and the same agreement.
This Agreement will become effective only when counterparts have been executed
and delivered by all parties whose names are set forth on the signature page(s)
hereof.


(e)Applicable Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Colorado, applied without reference to
principles of conflict of laws.


(f)Legal Fees and Other Expenses. The Company will pay or reimburse the
Executive for all legal fees and expenses incurred by the Executive in
connection with the review, preparation and negotiation of this Agreement, any
option agreement, restricted stock award, LINTA Equity Award and/or any other
agreements or plans referenced herein and any documents related thereto. Any
such reimbursement will be made as soon as practicable following submission of a
reimbursement request, but no later than the later of (i) the end of the year
following the year during which the underlying expense was incurred or (ii) the
end of the year following the year in which the Executive's right to such
reimbursement arises.


(g)Compliance with Section 409A. To the extent that the provisions of Section
409A of the Code or any Treasury regulations promulgated thereunder are
applicable to any amounts payable hereunder, the parties intend that this
Agreement will meet the requirements of such Code section and regulations and
that the provisions hereof will be interpreted in a manner that is consistent
with such intent. If, however, the Executive is liable for the payment of any
tax, penalty or interest pursuant to Section 409A of the Code, or any successor
or like provision (the “409A Tax”), with respect to any payments or property
transfers received or to be received under this Agreement or otherwise
(including, without limitation, with respect to any LINTA Equity Awards), the
Company will pay the Executive an amount (the “Special Reimbursement”) which,
after payment to the Executive (or on the Executive's behalf) of any federal,
state and local taxes, including, without limitation, any further tax, penalty
or interest under Section 409A of the Code, with respect to or resulting from
the Special Reimbursement, equals the net amount of the 409A Tax. Any payment
due to the Executive under this Section will be made to the Executive, or on
behalf of the Executive, as soon as practicable after the determination of the
amount of such payment, but no sooner than the date on which the Company is
required to withhold such amount or the Executive is required to pay such amount
to the Internal Revenue Service. Notwithstanding the foregoing, all payments
under this Section will be made to the Executive, or on the Executive's behalf,
no later than the end of the year following the year in which the Executive or
the Company paid the related taxes, interest or penalties. The Executive will
cooperate with the Company in taking such actions as the Company may reasonably
request to assure that this Agreement will meet the requirements of Section 409A
of the Code and any regulations promulgated thereunder and to limit the amount
of any additional payments required by this Section 10(g) to be made to the
Executive.


(h)Amendment and Waiver. The provisions of this Agreement may be amended only by
a writing signed by the Company and the Executive. No waiver by a party of a
breach or default hereunder will be valid unless in a writing signed by the
waiving party, and no such waiver will be deemed a waiver of any subsequent
breach or default.


(i)Withholding. All payments to the Executive under this Agreement will be
subject to withholding on account of federal, state and local taxes as required
by law.


(j)Survival. This Agreement will survive a Separation from LINTA and will remain
in full force and effect after such Separation from LINTA but only to the extent
that obligations existing as of the date of such Separation from LINTA have not
been fully performed or by their nature would be intended to survive a
Separation from LINTA, including that the provisions of Sections 5, 6, 7, 8, 9
and 10 will continue in effect in accordance with their terms.


(k)Arbitration. Except as provided in Section 7, any controversy, claim or
dispute arising out of or in any way relating to this Agreement (including
whether such controversy, claim or dispute is subject to arbitration), excepting
only claims that may not, by statute, be arbitrated, will be submitted to
binding arbitration. Both the Executive and the Company acknowledge that they
are relinquishing their right to a jury trial. The Executive and the Company
agree that arbitration will be the exclusive method for resolving disputes
arising out of or related to the Executive's employment with the Company.


The arbitration will be administered by JAMS in accordance with the Employment
Arbitration Rules & Procedures of JAMS then in effect and subject to JAMS Policy
on Employment Arbitration Minimum Standards, except as otherwise provided in
this Agreement. Arbitration will be commenced and heard in the Denver, Colorado
metropolitan area. Only one




--------------------------------------------------------------------------------




arbitrator will preside over the proceedings, who will be selected by agreement
of the parties from a list of five or more qualified arbitrators provided by the
arbitration tribunal, or if the parties are unable to agree on an arbitrator
within 10 business days following receipt of such list, the arbitration tribunal
will select the arbitrator. The arbitrator will apply the substantive law (and
the law of remedies, if applicable) of Colorado or federal law, or both, as
applicable to the claim(s) asserted. In any arbitration, the burden of proof
will be allocated as provided by applicable law. The arbitrator will have the
authority to award any and all legal and equitable relief authorized by the law
applicable to the claim(s) being asserted in the arbitration, as if the claim(s)
were brought in a federal court of law. Either party may bring an action in
court to compel arbitration under this Agreement and to enforce an arbitration
award. Discovery, such as depositions or document requests, will be available to
the Company and the Executive as though the dispute were pending in U.S. federal
court. The arbitrator will have the ability to rule on pre-hearing motions as
though the matter were in a U.S. federal court, including the ability to rule on
a motion for summary judgment.


If permitted by applicable law, the fees of the arbitrator and any other fees
for the administration of the arbitration that would not normally be incurred if
the action were brought in a court of law (e.g., filing fees or room rental
fees) will be shared equally by the parties. If the foregoing is not permitted
by applicable law, the fees of the arbitrator and any other fees for the
administration of the arbitration that would not normally be incurred if the
action were brought in a court of law will be paid by the Company, provided that
the Executive will be required to pay the amount of filing fees equal to that
which the Executive would be required to pay to file an action in a Colorado
state court. Each party will pay its own attorneys' fees and other costs
incurred in connection with the arbitration, unless the relief authorized by law
allows otherwise and the arbitrator determines that such fees and costs will be
paid in a different manner. The arbitrator must provide a written decision that
is subject to limited judicial review consistent with applicable law. If any
part of this arbitration provision is deemed to be unenforceable by an
arbitrator or a court of law, that part may be severed or reformed so as to make
the balance of this arbitration provision enforceable.
[The remainder of this page is left intentionally blank.]
 






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement Regarding
LINTA Equity Awards to be effective as of the Effective Date.


LIBERTY INTERACTIVE CORPORATION, f/k/a
Liberty Media Corporation






By:     /s/ Charles Y. Tanabe        
Name:          Charles Y. Tanabe    
Title:         Executive Vice President
Executed:     February 23, 2012


    
EXECUTIVE:






/s/ Gregory B. Maffei             Gregory B. Maffei
Executed:     February 23, 2012
    






--------------------------------------------------------------------------------




Appendix A
Current Permitted Activities




Chairman and stockholder, 360networks Corporation
Director, Electronic Arts
Owner, Lockerz, Inc.








